Citation Nr: 0724760	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
changes of the right great toe, claimed as secondary to 
service-connected degenerative disc and joint disease of the 
lumbar and thoracic spine.

2.  Entitlement to service connection for degenerative joint 
changes of the right hip, claimed as secondary to service-
connected degenerative disc and joint disease of the lumbar 
and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to July 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing at the RO before the undersigned was conducted in 
March 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected degenerative 
disc and joint disease of the lumbar and thoracic spine 
caused him to alter his gait, and that this gait disturbance 
either caused or aggravated his right hip and right great toe 
conditions.  

The duty to assist includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The latest VA examination of record in November 2006 noted 
that the veteran used custom orthotics and the examiner 
opined that the veteran did not have any gait changes.

At his hearing in March 2007, the veteran stated that he was 
prescribed his custom orthotics to correct a gait 
disturbance.  While the veteran's testimony about his 
symptoms and activities has been taken into consideration in 
deciding this appeal, his lay opinion of the reason he was 
prescribed orthotics is not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, there is no 
competent medical evidence of record indicating the reason 
the veteran was prescribed orthotics.  Therefore, another 
examination is needed to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his back, right hip, 
right great toe, or altered gait that are 
not currently on file.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
his right hip and right great toe 
conditions, as well as provide an opinion 
as to how, if at all, they are related to 
his service-connected disabilities.  The 
claims file should be provided to the 
examiner prior to the examination.  Any 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  In 
performing the examination, the examiner 
should address the following:

a.	The condition for which the veteran was 
prescribed orthotics.

b.	If the examiner determines that the 
veteran was prescribed orthotics for an 
altered gait, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the veteran's service-
connected degenerative disc and joint 
disease of the lumbar and thoracic spine 
either caused or aggravated this altered 
gait, and if so whether it is at least as 
likely as not that the veteran's right hip 
or right great toe conditions were either 
caused or aggravated by this altered gait.  
A complete rationale for any opinion 
expressed must be provided.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

